     Case 1:16-cr-00122-DAD-BAM Document 373 Filed 06/04/20 Page 1 of 1


1
2
3
4
5
6                              IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8     UNITED STATES OF AMERICA,                   )      Case №: 1:16-cr-00122-1-DAD
                                                  )
9                     Plaintiff,                  )                    ORDER
                                                  )               APPOINTING COUNSEL
10            vs.                                 )
                                                  )
11    GILBERTO ZARATE,                            )
                                                  )
12                    Defendant.                  )
                                                  )
13
14           The above named Defendant has, under oath, sworn or affirmed as to his financial
15
      inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
16
      obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.
17
      Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18
19    § 3006A,

20           IT IS HEREBY ORDERED that Melissa Baloian be appointed to represent the above

21    defendant in this case effective nunc pro tunc to June 3, 2020, substituting the Federal
22
      Defenders Office appointed per G.O. 595.
23
             This appointment shall remain in effect until further order of this court.
24
25    IT IS SO ORDERED.
26
         Dated:     June 3, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28

                                                       -1-
